TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2019



                                     NO. 03-18-00770-CV


                                        D. T., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating appellant’s parental rights signed by the trial court

on October 30, 2018. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the decree. Therefore, the Court affirms the trial court’s

termination decree. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.